[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           NOVEMBER 17, 2005
                               No. 05-11484                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 03-00431-CR-BBM-1

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                    versus

SAL MINEO SIMPSON,

                                                   Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (November 17, 2005)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Sal Mineo Simpson appeals his conviction upon a plea of guilty to bank
robbery, in violation of 18 U.S.C. § 2113(a) and (d). Simpson contends that he did

not understand the consequences of pleading guilty because the district court erred

when it failed to ensure that he fully understood the application of specific offense

characteristics of the Sentencing Guidelines to the facts of his case as, he submits,

Fed. R. Crim P. required the court to do. We find no error and therefore affirm

Simpson’s sentence.

      Three core principles must be addressed by a court accepting a guilty plea:

"(1) the guilty plea must be free from coercion; (2) the defendant must understand

the nature of the charges; and (3) the defendant must know and understand the

consequences of his guilty plea." United States v. Jones, 143 F.3d 1417,

1418-1419 (11th Cir. 1998). Rule 11 mandates that before a district court accepts a

defendant’s guilty plea, it must inform the defendant of and determine that the

defendant understands “the nature of each charge to which the defendant is

pleading” and “the court’s obligation to apply the Sentencing Guidelines, and the

court’s discretion to depart from those guidelines under some circumstances.”

Fed. R. Crim. P. 11(b)(1)(G), (M). With respect to the Sentencing Guidelines,

      [s]ince it will be impracticable, if not impossible, to know which
      guidelines will be relevant prior to the formulation of a presentence
      report and resolution of disputed facts . . . the court [is not required] to
      specify which guidelines will be important or which grounds for
      departure might prove to be significant. The advice that the court is
      required to give cannot guarantee that a defendant who pleads guilty

                                           2
      will not later claim a lack of understanding as to the importance of
      guidelines at the time of the plea. No advice is likely to serve as a
      complete protection against post-plea claims of ignorance or
      confusion. By giving the advice, the court places the defendant and
      defense counsel on notice of the importance that guidelines may play
      in sentencing.

Fed. R. Crim. P. 11, 1989 advisory committee’s note. Where the court elicits that a

defendant is aware of the Guidelines, and that the defendant has discussed the

effect of the Guidelines with his attorney, Rule 11 compliance has occurred.

United States v. Mosley, 173 F.3d 1318, 1328 (11th Cir. 1999) (defendant not

informed of potential supervised release term). Failure of the court to give notice

of a potential guideline enhancement prior to accepting a guilty plea is not a Rule

11 violation. See United States v. Bozza, 132 F.3d 659, 661 (11th Cir. 1998)

(sentence appeal concerning U.S.S.G. § 2J1.7 enhancement).

      The record reflects that the district court fully complied with Rule 11 and

that the three core concerns were addressed. The court made sure that Simpson’s

plea was free from coercion when it elicited from Simpson that (1) no one

promised him anything not contained in the plea agreement, (2) no one promised

him what his specific sentence would be, and (3) he was not threatened into

pleading guilty or told to tell anything other than the truth. The court further made

sure that Simpson understood the nature of the charges against him by finding him

competent to understand the proceedings and having the Government go over the

                                          3
facts of the robbery and the elements of the crime. Lastly, the court made sure that

Simpson understood the consequences of pleading guilty. The court addressed the

constitutional rights he was relinquishing by pleading guilty, went over the

maximum penalties, asked if he and his lawyer had discussed the Sentencing

Guidelines in the context of his case, and informed him that once a presentence

report had been prepared, that it could, in some circumstances, depart from the

applicable guideline range.

        Contrary to Simpson’s argument, the court was not obligated by Rule

11(b)(1)(M) to do any more than this. Informing Simpson that the Sentencing

Guidelines would apply and determining that he had discussed them with his

attorney was sufficient for Rule 11 purposes. See Mosley, 173 F.3d at 1328. As

the 1989 advisory committee notes to Rule 11 make clear, “the court [is not

required] to specify which guidelines will be important or which grounds for

departure might prove to be significant” given the difficulties of knowing these

things before a presentence report is prepared; it need only impress on a defendant

the importance the Guidelines “may play at sentencing.” In this instance, the court

did, in fact, address specific enhancements and how they might apply to Simpson’s

case.

        To the extent that Simpson is arguing that his sentence is too long because of



                                           4
his lack of understanding of the Sentencing Guidelines, this argument is barred by

the sentence appeal waiver contained in his plea agreement. We will uphold such

appeal waivers if they are entered into knowingly and voluntarily. United States v.

Bushert, 997 F.2d 1343, 1350 (11th Cir. 1993). The district court specifically

addressed whether or not the appeal waiver was in Simpson’s best interests.

Though Simpson’s counsel conceded that it would not be in Simpson’s best

interests if “if it results in a higher sentence than if he pled to count one and two,”

he also stated that he hoped to reduce Simpson’s sentence in other ways. Simpson

also acknowledged that he understood everything. As such, his appeal waiver is

valid and serves to bar his arguments that his ultimate sentence is too long.

      Simpson’s objections based on Blakely v. Washington, 542 U.S. 296, 124

S.Ct. 2531, 159 L.Ed.2d 403 (2004), occurred after his plea had been accepted by

the district court and have no bearing on whether or not Simpson understood the

consequences of his plea at the time the court accepted it. Furthermore, since

Blakely had not yet been decided at the time Simpson pled guilty, there was no

way the court could have ensured that he knew how the decision would impact the

guidelines’ calculation. Importantly, he did not seek to withdraw his guilty plea

after Blakely and United States v. Booker, 543 U.S.___, ___, 125 S.Ct. 738, 765-

66, 160 L.Ed.2d. 621 (2005), issued, or retract the district court’s acceptance of the



                                           5
plea agreement. See United States v. Howle, 166 F.3d 1166, 1169 (11th Cir. 1999)

(noting that, under the Sentencing Guidelines, “a court’s acceptance or rejection of

a plea agreement is not final until after the court has had the opportunity to

consider” the PSI).

      AFFIRMED.




                                           6